Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 29, 2015.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00351-CV


                         JANICE A. EVANS, Appellant

                                         V.

 PROFESSIONAL WELDING SUPPLY, INC., SOUTHERN INDUSTRIAL
          LEASING AND CIRO MEMBRENO, Appellees

                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-20948


                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed January 12, 2015. On September
15, 2015, the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel consists of Justices Boyce, Busby and Brown.